Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-18 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claims 7 and 11, see previous office action sent on 02/02/2022 for examiner's statement of reasons for the indication of allowable subject matters.
For claim 1, the prior art does not disclose or suggest a multi-phase converter topology for the transmission of electrical energy from an alternating voltage input with m grid phase connections to a DC voltage output …, primarily, having …  a power part …, wherein each of the half-bridges …; an alternating voltage filter …, the alternating voltage filter …; a DC input terminal block with a plus connection and a minus connection, wherein the plus connection and the minus connection of each of the half-bridges are connected to the plus connection and the minus connection of the input terminal block, respectively; … one or more DC voltage blocks serially connected between the DC input terminal block and the DC voltage output for filtering DC voltages; wherein the multi-phase converter topology has a single-phase mode of operation, in which: the m grid phase connections are connected in parallel to one another and form a first phase connection for the connection of a single-phase alternating voltage, and a neutral conductor connection of the alternating voltage filter is connected to a neutral conductor connection of the alternating voltage input, … the neutral conductor connection of the alternating voltage input forms a second phase connection for the connection of the single-phase alternating voltage.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838